United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.S., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Las Vegas, NV, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-370
Issued: November 12, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 6, 2012 appellant filed a timely appeal from the August 6, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP) and the October 19, 2012
nonmerit decision of OWCP. Pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP met its burden of proof to rescind its acceptance of
appellant’s claim; and (2) whether it properly denied his request for further review of the merits
of his claim pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On May 1, 2003 appellant, then a 39-year-old transportation security screener, filed a
Form CA-1, traumatic injury claim, alleging that he sustained an injury on Thursday, May 1,
2003 at 11:35 a.m., when he twisted his right ankle and fell while exiting his car in the remote
parking lot of McCarran International Airport. Traci Kudron, appellant’s supervisor, stated that
his regular work tour was from 1:00 p.m. to 9:30 p.m., Monday through Thursday, as directed.
She stated that appellant’s claimed injury did not occur in the performance of duty because it
occurred while he was in an airport parking lot on his way to work.
OWCP initially accepted appellant’s claim for lumbar disc herniation at L4-5. On
September 2, 2004 appellant underwent OWCP-authorized surgery, including a lumbar
discography at L3-4, L4-5 and L5-S1. OWCP expanded its acceptance of his claim to include
lumbar disc displacement at L4-5 without myelopathy, lumbar spinal stenosis, thoracic and
lumbar neuritis/radiculitis, postlaminectomy syndrome, disruption of internal operative wound,
pulmonary insufficiency following surgery, other disorder of penis, other psychogenic pain,
acute renal failure, acidosis and chronic airway obstruction. Appellant stopped work on the date
of injury and returned to work later in 2003. He sustained a recurrence of disability on May 14,
2006 and did not return to work. Appellant received total disability compensation on the
periodic rolls.
On January 4, 2011 appellant underwent a dural repair of a presumed cerebrospinal leak,
posterior exploration and fusion at L4-5 and L5-S1 and posterior hardware removal at L5-S1.
The procedures were authorized by OWCP.
In a statement dated April 7, 2011, Michael Cylke, a workers’ compensation program
manager for the employing establishment, requested that OWCP cease paying compensation to
appellant. He noted that the employing establishment had recently received new information that
the parking lot where appellant was injured on May 1, 2003 was not owned, leased, managed,
operated, supervised, controlled or maintained by the employing establishment. Mr. Cylke
pointed out that appellant was hurt at 11:35 a.m. on May 1, 2003, but that his shift did not begin
until 1:00 p.m. Therefore, the employing establishment concluded that appellant was not onduty at the time of May 1, 2003 accident and he did not sustain an injury in the course of
employment.
Mr. Cylke attached an e-mail he received on April 4, 2011 from Dan Busch, the airport
parking manager for the Clark County Department of Aviation at McCarran International
Airport, who had reviewed old e-mails and found that in 2003 employing establishment
screeners were parking on the east side of the “old” economy parking lot that was located on
Russell Road. The public also used this parking lot but the areas used by the public and by
screeners were separated by a row of concrete barriers. Mr. Busch stated that in April 2002
Larson’s Van Service performed shuttle services from the parking lot for the benefit of the
employing establishment and that by April 2003 or sooner Bell Trans was performing this
service.
On May 20, 2011 OWCP requested additional evidence, including proof that the parking
lot where appellant fell on May 1, 2003 was not owned or managed by the employing

2

establishment and evidence showing what entity or entities owned and managed it. The
employing establishment was asked to submit, if available, maps or diagrams showing the
boundaries of the premises and the location of the injury site in relation to the premises. OWCP
requested that appellant’s supervisor explain the reason for appellant’s presence at the parking
lot at 11:35 a.m. on May 1, 2003, instead of his starting time of 1:00 p.m.
In a June 9, 2011 statement, Mr. Cylke noted that he was attaching e-mails which
demonstrated that all parking lots at McCarran International Airport belonged to the Clark
County Department of Aviation. This had been the case since the employing establishment was
established at the airport in 2002. Mr. Cylke further noted that the Clark County Department of
Aviation clearly explained that the employing establishment never owned, leased, managed,
operated, supervised, controlled or maintained any parking lot at the airport. Maps showing the
parking lot where appellant fell on May 1, 2003 were not available as it no longer existed due to
the construction of a new airport terminal. Mr. Cylke noted that appellant’s immediate
supervisor at the time of the May 1, 2003 accident no longer worked at the airport for the
employing establishment. Appellant contacted him on June 7, 2011 and advised that he
volunteered “off the clock” to come to work early on May 1, 2003 in order to gather documents
for his shift, including sick call lists and sign-in forms and to deliver them to his worksite. He
advised that he did so in order to show his motivation to advance in the employing establishment
and asserted that he was an unofficial “lead” screener. Mr. Cylke noted that an attached copy of
a sign-in document showed that appellant did not sign in early on May 1, 2003.
In an attached June 3, 2011 e-mail, Mark Habersack, senior risk management analyst for
the Clark County Department of Aviation, responded to a request from Mr. Cylke to submit a
map or other evidence showing what entity owned the parking lot where appellant fell on
May 1, 2003. He stated, “I would not have anything from back in 2003 that I can give you,
however, all our parking lots at McCarran International Airport were and are still owned and
operated by the Clark County Department of Aviation …. As you are aware the Clark County
[Department of Airport] is not affiliated with the [employing establishment] and the [employing
establishment] does not operate, own or maintain any parking lots here at McCarran International
Airport.” An attached document entitled “daily manning” for May 1, 2003 contains appellant’s
signature and indicates that his regular work hours were from 1:00 p.m. to 9:30 p.m. Four
coworkers were listed as lead screeners, but appellant was not listed as a lead screener.
In a September 26, 2011 letter, OWCP proposed to rescind its acceptance of appellant’s
claim and terminate his wage-loss compensation and medical benefits. It noted that new
evidence established that he did not sustain an injury in the performance of duty on May 1, 2003.
The evidence showed that the parking lot where appellant fell was not owned or controlled by
the employing establishment and that he was neither required nor authorized to come to work
early on May 1, 2003 to perform additional duties as an unofficial lead screener. OWCP stated
that it was unreasonable to assume that appellant was performing his federal employment duties
an hour and a half prior to the beginning of his work shift on May 1, 2003. Appellant was
allowed 30 days to submit additional evidence or argument.
In an October 24, 2011 letter, counsel contended that appellant was injured in the
performance of duty on May 1, 2003. Appellant was working as a standards, operations and
procedures (SOP) trainer and acting lead screener at the time of injury and the parking lot where

3

he fell was where all the employing establishment employees were told to park. In an attached
October 4, 2011 statement, he noted that he regularly arrived at work early because his
supervisors allowed him to act as an SOP trainer. Appellant would stop at the office to retrieve
shift paperwork, such as attendance sheets, management summaries and absentee and call-out
sheets and take these materials to the shift supervisor’s office. He used the time prior to his
regular shift to read SOP manuals that he would in turn teach to coworkers after 1:00 p.m.
Appellant also had the responsibility to read about sexual harassment rules and to ensure that
coworkers on his shift understood and signed off on these rules. He stated, “This is what I
performed every day.” Appellant noted that he was not allowed to sign in early unless
management approved of overtime and that his supervisors told him that coming in early was
“strictly volunteer.” His supervisors also told him they would advise upper management of the
extra responsibilities he accepted in hopes that he would advance within the employing
establishment as a result. Appellant stated that the “other volunteer jobs” he performed as an
acting lead screener included taking charge of multiple screening lines, calibrating explosives
trace detection machines, rebooting x-rays machines and calculating walkthrough numbers for
security lanes. Regarding the parking lot where he fell on May 1, 2003, he stated that all the
employing establishment employees (except perhaps management) were assigned to park at the
remote parking lot on Russell Road and then shuttled to the airport. Appellant identified several
of the supervisors with whom he had worked.2
In a February 10, 2012 decision, OWCP rescinded its acceptance of appellant’s claim and
terminated his entitlement to wage-loss compensation and medical benefits effective
February 10, 2012. It found that he was not performing required work duties when he was
injured on May 1, 2003. OWCP stated, “The evidence of record fails to establish that the
claimant was in fact performing his [employing establishment] screener duties at the time he was
injured. Therefore, the claimant has failed to establish that he was in the performance of duty
when he was injured.”
Appellant requested a hearing before an OWCP hearing representative. At the June 4,
2012 hearing, he testified that he regularly arrived at work early because he was an acting lead
scanner. Appellant reiterated that he retrieved shift paperwork and call-out sheets, gave these
materials to his supervisor, read the SOP manuals and instructed other employees about such
matters. He performed such tasks daily in 2003 as a volunteer lead scanner and kept a log of his
work activities beginning on April 22, 2003. Appellant asserted that his immediate supervisor
was aware of his daily volunteer work, but was never provided with written confirmation of his
role as a volunteer lead scanner. He signed in only for the period covering his regular work shift
since he was never asked to sign in for his volunteer time by a supervisor and there was no signin sheet for that purpose. Appellant was only allowed to sign in for hours outside his regular
work shift if management approved overtime work. He testified that he parked in the same
remote parking lot each workday because his supervisor told him to park there. There was no
other location where appellant could park as an employee. He stated that he did not have to pay
for parking in the remote lot and that a shuttle took him from the lot to his worksite.

2

In a letter to counsel, appellant indicated that Mr. Cylke advised him that none of these supervisors were still
employed by the employing establishment.

4

After the hearing, counsel submitted a June 27, 2012 brief. He reiterated that appellant
was injured in a parking lot controlled by the employing establishment while he was in the
course of his employment. In a June 27, 2012 letter, Mr. Cylke again advised that the remote lot
where appellant fell on May 1, 2003 was owned and controlled by the Clark County Department
of Aviation. He argued there was no evidence to support appellant’s assertion that he was an
unpaid acting lead screener on May 1, 2003.
In a letter of recommendation dated January 12, 2003, Eugene Lucio, an agency
checkpoint supervisor, stated that appellant had worked under his supervision as a screener since
November 2002. He noted that appellant “has been assigned by me to take on the role of lead
screener on a regular basis” and recommended that he be promoted to the position of lead
screener or supervisor. In a January 24, 2003 letter, Don Harand, assistant federal security
director of screening at the employing establishment, commended appellant for a compliment
made by a passenger about his job performance.
In a June 23, 2003 memorandum, Robyn Kauffman, a supervisor, nominated appellant
for screener of the month noting that he had taken the lead position on his lane several days a
week. In a January 10, 2004 memorandum, Mark C. Schay provided a recommendation for
appellant’s promotion to the position of lead screener. He had worked with appellant for the
prior six months and noted that appellant had volunteered himself every day for the position of
acting lead screener.
In a memorandum dated January 21, 2004, Mr. Callen recommended that appellant be
considered for the position of screener supervisor. He noted that he had supervised appellant on
a number of different shifts since September 2003 and noted that appellant accepted temporary
lead screener and supervisor assignments and performed his duties in an outstanding manner.
Appellant submitted a handwritten daily log for various dates between April 22 and
June 26, 2003. The entries included that he read the SOP manuals on April 29, 2003, taught the
SOP manuals on April 30, 2003 and read the SOP manuals on May 4, 2003. In the entry for
May 1, 2003, appellant indicated that he twisted his ankle in the remote parking lot and that, after
going to the first aid station, he was sent home at 1:00 p.m.
In an August 6, 2012 decision, OWCP’s hearing representative affirmed the rescission of
appellant’s claim and the termination of his compensation benefits effective February 10, 2010.
Although the parking lot where appellant fell on May 1, 2003 belonged to the Clark County
Department of Aviation, the use of the lot by employees pursuant to the employing establishment
management placed it within the employment premises. Appellant, however, did not establish
that his presence on the premises at 11:35 a.m. was incidental to his work. The hearing
representative modified and affirmed the February 10, 2012 decision to reflect that appellant was
on the employing establishment’s premises at the time of the May 1, 2003 injury, but that the
rescission of the acceptance of his claim was proper because he was not on the clock or
performing work duties incidental to his employment at the time of the accident.
On September 26, 2012 appellant requested reconsideration of his claim. In an undated
statement, he contended that he was working as an unpaid volunteer lead screener on the
morning of May 1, 2003. Appellant advised that workers who were on the premises prior to the

5

start of their shift only needed to sign in if overtime work was approved. He stated that he never
asked for compensation for his volunteer work.
In an August 3, 2012 statement, in which, Mr. Callen stated that appellant frequently
came to his shifts early to calibrate equipment and perform other supervisory and administrative
duties. He stated that there were many occasions when appellant would manage checkpoints
when he was called away or performed other managerial duties. Mr. Callen noted that appellant
was not the only person that he trained to be a “temporary lead screener” or “acting supervisor.”
Appellant submitted an undated letter to Senator John McCain that disagreed with
OWCP’s August 6, 2012 decision and continued to argue that he worked as an acting lead
screener. In an August 20, 2012 letter, Senator McCain requested that OWCP investigate
appellant’s claim. Appellant also submitted a number of documents which had been previously
submitted and considered by OWCP, including an October 2011 personal statement and several
letters of recommendation from prior supervisors.
In an October 19, 2012 decision, OWCP denied appellant’s reconsideration request
without merits review of his claim.
LEGAL PRECEDENT -- ISSUE 1
Section 8128 of FECA provides that the Secretary of Labor may review an award for or
against payment of compensation at any time on his own motion or on application.3 The Board
has upheld OWCP’s authority to reopen a claim at any time on its own motion under section
8128 of FECA and, where supported by the evidence, set aside or modify a prior decision and
issue a new decision.4 The Board has noted, however, that the power to annul an award is not an
arbitrary one and that an award for compensation can only be set aside in the manner provided
by the compensation statute.5
Workers’ compensation authorities generally recognize that compensation awards may be
corrected, in the discretion of the compensation agency and in conformity with statutory
provision, where there is good cause for so doing, such as mistake or fraud. It is well established
that, once OWCP accepts a claim, it has the burden of justifying the termination or modification
of compensation benefits. This holds true where, as here, OWCP later decides that it erroneously
accepted a claim. In establishing that its prior acceptance was erroneous, it is required to provide
a clear explanation of the rationale for rescission.6
FECA provides for the payment of compensation for “the disability or death of an
employee resulting from personal injury sustained while in the performance of duty.”7 The
3

5 U.S.C. § 8128.

4

John W. Graves, 52 ECAB 160, 161 (2000).

5

See 20 C.F.R. § 10.610.

6

Supra note 4.

7

5 U.S.C. § 8102(a).

6

phrase “sustained while in the performance of duty” has been interpreted by the Board to be the
equivalent of the commonly found prerequisite in workers’ compensation law of “arising out of
and in the course of employment.”8 The phrase “in the course of employment” is recognized as
relating to the work situation, and more particularly, relating to elements of time, place and
circumstance. To arise in the course of employment, an injury must occur at a time when the
employee may reasonably be said to be engaged in the master’s business, at a place where he or
she may reasonably be expected to be in connection with the employment and while he or she
was reasonably fulfilling the duties of his or her employment or engaged in doing something
incidental thereto.”9
As to employees having fixed hours and places of work, injuries occurring on the
premises of the employing establishment, while the employee is going to or from lunch, before
or after working hours or at lunch time, are compensable.10 The Board notes, however, that the
occurrence of an incident on the employing establishment premises which leads to an injury is
not sufficient, in itself, to give rise to coverage under FECA as the employee must show not only
that the injury encompasses the work setting but also that the employment caused the injury.11
The course of employment for employees having a fixed time and place of work includes a
reasonable interval before and after official working hours while the employee is on the premises
engaged in preparatory or incidental acts and what constitutes a reasonable interval depends not
only on the length of time involved, but also on the circumstances occasioning the interval and
the nature of the employee’s activity.12
The employing establishment’s premises include property owned by the employing
establishment as well as property over which the employing establishment exercises control.
The Board has pointed out that factors which determine whether a parking lot used by employees
may be considered a part of the employing establishment’s premises include whether it
contracted for the exclusive use by its employees of the parking area, whether the parking lot
was checked for unauthorized vehicles, whether parking spaces on the lot were assigned by the
employing establishment to its employees, whether parking was provided without cost to the
employees, whether the public was permitted to use the lot and whether other parking was
available to the employees.13 The premises doctrine is applied to those cases where it is
8

Charles Crawford, 40 ECAB 474, 476-77 (1989).

9

Mary Keszler, 38 ECAB 735, 739 (1987).

10

Robert W. Walulis, 51 ECAB 122 (1999).

11

See Howard M. Faverman, 57 ECAB 151 (2005).

12

See William W. Knispel, 56 ECAB 639 (2005); Venicee Howell, 48 ECAB 414 (1997); Dwight D. Henderson,
46 ECAB 441 (1995); Arthur A. Reid, 44 ECAB 979 (1993); Nona J. Noel, 36 ECAB 329 (1984). Compare John F.
Castro, Docket No. 03-1653 (issued May 14, 2004) with George E. Franks, 52 ECAB 474 (2001). In cases
concerning what constitutes a reasonable interval before or after work, the Board has been influenced by the
activities engaged in by the employees before or after work. In Howell, the Board found coverage when the
employee was injured five minutes after work while performing the incidental task of submitting a job bid.
However, in Noel, the Board denied coverage when the employee was injured 90 minutes before work while
engaging in the personal activity of eating breakfast.
13

Roma A. Mortensen-Kindschi, 57 ECAB 418 (2006); Diane Bensmiller, 48 ECAB 675 (1997).

7

affirmatively demonstrated that the employing establishment owned, maintained or controlled
the parking facility, used the facility with the owner’s special permission or provided parking for
its employees.14
In T.F.,15 the employee sustained injury when she tripped on a loose floor tile some 25
minutes before her work shift began at 6:00 a.m. She was on the premises of the employing
establishment in the vicinity of her work cubicle. The Board affirmed the denial of
compensability under the statute, noting that the reasons given by the employee for her early
arrival at work included being able to find a good parking place, drink coffee, eat breakfast and
put her lunch away. The activities in which she was engaged at the time of injury were found
personal to her and not reasonably incidental to the work of the employing establishment.
Moreover, the Board noted that the employee presence at the premises some 25 minutes prior to
the commencement of her work shift did not constitute a reasonable interval under the
circumstances. The employee’s presence was not required by the employing establishment and
did not pertain to preparatory activities reasonably incidental to her employment as a tax
examiner.
ANALYSIS -- ISSUE 1
The Board finds that OWCP presented sufficient evidence and argument to support
rescission of appellant’s claim for a May 1, 2003 work injury. This evidence establishes that
appellant was not in the performance of duty at the time of injury.
The evidence reveals that the remote parking lot where the May 1, 2003 injury occurred
was part of the employing establishment premises. The employing establishment directed
appellant to park in the lot and a part of the lot was separated by concrete barriers for the
exclusive use of its employees. Appellant did not have to pay to park in the designated lot and
there was a free shuttle van to take the employing establishment employees from the designated
lot to their duty stations in the terminals. There was no other parking area at McCarran
International Airport where the employing establishment employees were designated to park.
Although the parking lot property was owned by the Clark County Department of Aviation, the
use of the lot by employing establishment employees pursuant to management instructions
placed the lot within the premises of the employing establishment. The facts of the present case
are in contrast with cases such as Roma A. Mortensen-Kindschi,16 where the parking lot in which
the employee sustained injury was deemed to not be part of the employing establishment
premises. In that case, the parking lot where the accident occurred was not exclusively limited to
employing establishment employees and there were other places in which the employee could
park. Therefore, OWCP properly determined that site of the May 1, 2003 accident was on the
employer’s premises.

14

Edythe Erdman, 36 ECAB 597 (1985); Karen A. Patton, 33 ECAB 487 (1982).

15

Docket No. 09-154 (issued July 16, 2009).

16

See supra note 13.

8

The Board further finds that OWCP relied on evidence which establishes that, despite
occurring on the premises, the May 1, 2003 injury did not arise in the performance of duty. As
noted, the occurrence of an incident on the employing establishment premises which leads to an
injury is not sufficient, in itself, to give rise to coverage under FECA as the employee must show
not only that the injury encompasses the work setting but also that the injury occurred a
reasonable interval before or after official working hours while he or she was on the premises
engaged in preparatory or incidental acts. What constitutes a reasonable interval before work
depends on both the length of time involved and the circumstances occasioning the interval and
the nature of the employee’s activity.17
The Board finds that May 1, 2003 accident did not occur at a reasonable interval before
the start of work while appellant was engaged in preparatory or incidental acts. Appellant was
injured at 11:35 a.m. on May 3, 2003, a time that was 85 minutes prior to the regular start of his
work shift which began at 1:00 p.m. In T.F.,18 the employee sustained injury when she tripped
on a loose floor tile some 25 minutes before her work shift began at 6:00 a.m. She was on the
premises of the employing establishment, but the Board affirmed OWCP’s denial of
compensability noting that the employee arrived early to work for personal reasons and her
presence was not required by the employing establishment and did not pertain to preparatory
activities reasonably incidental to her employment. In the present case, appellant’s accident
occurred at a substantially longer interval prior to the start of the workday than was the case in
T.F., and as will be discussed below, the evidence does not show that appellant was performing
his regular of specially assigned duties or that he was engaged in preparatory or incidental acts
when he sustained his accident.
The Board finds that appellant was not performing his regular or specially assigned work
duties or other preparatory or incidental acts at the time of the accident on May 1, 2003, because
he did not show that he was working as an unpaid, volunteer lead screener or otherwise carrying
out actions incidental to his work on the morning of his injury. Appellant testified that he signed
in on May 1, 2003 only for his regular hours but that he was working as a lead screener prior to
that time. However, the record does not contain sufficient evidence to establish that he was
working as an unpaid, volunteer lead screener on May 1, 2003. The sign-in sheet for May 1,
2003 showed four employing establishment employees designated as “leads,” but appellant was
not among them.19 Appellant submitted several statements in which former supervisors noted
that he served as an acting lead screener or temporary supervisor under their direction. However,
none of these former supervisors indicated that he served as a volunteer lead screener during the
hours prior to his regular sign-in time of 1:00 p.m., let alone that he performed such duties on
May 1, 2003. For example, Mr. Callen indicated in a January 21, 2004 statement that since
September 2003 appellant had accepted temporary lead screener and supervisor assignments. He
did not state that these accepted duties involved voluntary actions performed prior to the start of
the regular workday. Nor did Mr. Callen identify appellant’s actions on May 1, 2003. In fact,
the content of the statements of Mr. Callen and the other supervisors suggest that their references
17

See supra note 12.

18

See supra note 15.

19

The sheet showed that appellant signed in for his regular shift from 1:00 p.m. to 9:30 pm.

9

to lead screener activities related to activities that occurred during appellant’s regular work
shift.20 Appellant submitted personal logs in which he recorded instances that he either read the
employing establishment’s SOP manuals or instructed coworkers in the use of the manuals, but
the logs do not provide any indication that he served as a volunteer lead screener on the morning
of May 1, 2003.
The evidence does not show that appellant’s presence on the employing establishment’s
premises on May 1, 2003 at 11:35 a.m., i.e., 85 minutes prior to his regular starting time of 1:00
p.m., was incidental to his employment. On appeal, appellant continued to argue that he was
working as a volunteer lead screener on the morning of May 1, 2003, but the evidence of record
does not support this assertion. For these reasons, the injury that occurred on May 1, 2003 did
not occur at a reasonable interval before and after his official working hours while he was
engaged in preparatory or incidental acts.
Therefore, OWCP explained how the evidence showed that any injury appellant sustained
on May 1, 2003 did not occur in the performance of duty. It properly rescinded its acceptance of
his claim and terminated wage-loss compensation and medical benefits effective
February 10, 2012.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,21
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.22 To be entitled to a merit review
of an OWCP decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.23 When a claimant fails to
meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.24 The Board has held that the submission of evidence
20

In a January 10, 2004 memorandum, Mr. Schay stated that he had worked with appellant for the last six months
and noted that appellant had volunteered himself every day for the position of acting lead screener. He did not
indicate that appellant performed such work prior to the start of his regular work shift or that he did so on
May 1, 2003.
21

Under section 8128 of FECA, “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a).
22

20 C.F.R. § 10.606(b)(2).

23

Id. at § 10.607(a).

24

Id. at C.F.R. § 10.608(b).

10

or argument which repeats or duplicates evidence or argument already in the case record25 and the
submission of evidence or argument which does not address the particular issue involved does not
constitute a basis for reopening a case.26 While a reopening of a case may be predicated solely on
a legal premise not previously considered, such reopening is not required where the legal
contention does not have a reasonable color of validity.27
ANALYSIS -- ISSUE 2
OWCP issued a decision on August 6, 2012 rescinding its acceptance of appellant’s claim
and terminating his wage-loss compensation and medical benefits. Appellant requested
reconsideration of this decision on September 26, 2012.
The Board finds that appellant did not meet any of the requirements of 20 C.F.R.
§ 10.606(b)(2), requiring OWCP to reopen the case for review of the merits of the claim. In his
application for reconsideration, appellant did not show that OWCP erroneously applied or
interpreted a specific point of law. He did not identify a specific point of law or show that it was
erroneously applied or interpreted. Appellant did not advance a new and relevant legal
argument. In a statement supporting his reconsideration request, he continued to argue that he
was working as an unpaid volunteer lead screener on the morning of May 1, 2003. However,
this statement was similar to previously submitted statements which were considered by OWCP.
The Board has held that the submission of evidence or argument which repeats or duplicates
evidence or argument already in the case record does not constitute a basis for reopening a case.28
A claimant may be entitled to a merit review by submitting new and relevant evidence, but
appellant did not submit any new and relevant evidence in this case. Appellant submitted an
August 3, 2012 statement in which Mr. Callen stated that he frequently came to his shifts early to
calibrate equipment and perform other supervisory and administrative duties.29 While this
evidence is new, it is not relevant to the main issue of the present case, i.e., whether OWCP
properly determined that appellant was not in the performance of duty when he fell on May 1,
2003 such that rescission of acceptance of his claim was justified. Mr. Callen’s statement is not
relevant because he did not provide any comment on appellant’s activities on the morning of
May 1, 2003 when he fell in a parking lot 85 minutes prior to the start of his regular shift at 1:00
p.m. The Board has held that the submission of evidence or argument which does not address the
particular issue involved does not constitute a basis for reopening a case.

25

Eugene F. Butler, 36 ECAB 393, 398 (1984); Jerome Ginsberg, 32 ECAB 31, 33 (1980).

26

Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

27

John F. Critz, 44 ECAB 788, 794 (1993).

28

See supra note 25. Appellant also submitted an October 2011 personal statement and several letters of
recommendation from prior supervisors, but these documents had been previously submitted and considered by
OWCP.
29

Mr. Callen indicated that there were many occasions when appellant would manage checkpoints when he was
called away or performed other managerial duties and that he was not the only person that he trained to be a
“temporary lead screener” or “acting supervisor.”

11

The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP or
submit relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP met its burden of proof to rescind its acceptance of
appellant’s claim. The Board further finds that it properly denied appellant’s request for further
review of the merits of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the October 19 and August 6, 2012 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: November 12, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

12

